Exhibit 10.1

 

Aethlon Medical, Inc.

2020 Equity Incentive Plan

 

Adopted by the Board of Directors: February 6, 2020

Approved by the Stockholders: September 15, 2020

 

 

 

 

 

 

 

 

 

 

 

 



   

 

Table of Contents

 

  Page     1.   General 1 2.   Shares Subject to the Plan 1 3.   Eligibility and
Limitations 2 4.   Options and Stock Appreciation Rights 3 5.   Awards Other
Than Options and Stock Appreciation Rights 7 6.   Adjustments upon Changes in
Common Stock; Other Corporate Events 8 7.   Administration 11 8.   Tax
Withholding 13 9.   Miscellaneous 14 10.   Covenants of the Company 17
11.   Additional Rules for Awards Subject to Section 409A 18 12.   Severability
21 13.   Termination of the Plan 21 14.   Definitions 22

 

 

 

 

 



 i 

 

 

1.                  General.

 

(a)               Successor to and Continuation of Prior Plan. The Plan is the
successor to and continuation of the Prior Plan. As of the Effective Date, (i)
no additional awards may be granted under the Prior Plan; (ii) the Prior Plan’s
Available Reserve plus any Returning Shares will become available for issuance
pursuant to Awards granted under this Plan; and (iii) all outstanding awards
granted under the Prior Plan will remain subject to the terms of the Prior Plan
(except to the extent such outstanding awards result in Returning Shares that
become available for issuance pursuant to Awards granted under this Plan). All
Awards granted under this Plan will be subject to the terms of this Plan.

 

(b)              Plan Purpose. The Company, by means of the Plan, seeks to
secure and retain the services of Employees, Directors and Consultants, to
provide incentives for such persons to exert maximum efforts for the success of
the Company and any Affiliate and to provide a means by which such persons may
be given an opportunity to benefit from increases in value of the Common Stock
through the granting of Awards.

 

(c)               Available Awards. The Plan provides for the grant of the
following Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) SARs; (iv) Restricted Stock Awards; (v) RSU Awards; (vi) Performance
Awards; and (vii) Other Awards.

 

(d)              Adoption Date. The Plan will come into existence on the
Adoption Date. No Award may be granted under the Plan prior to the Adoption
Date. Any Award granted prior to the Effective Date is contingent upon timely
receipt of stockholder approval to the extent required under applicable tax,
securities and regulatory rules, and satisfaction of any other compliance
requirements.

 

2.                  Shares Subject to the Plan.

 

(a)               Share Reserve. Subject to adjustment in accordance with
Section 2(c) and any adjustments as necessary to implement any Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards will not exceed 1,842,556 shares, which number is the sum of:
(i) 1,670,000 new shares, plus (ii) the Prior Plan’s Available Reserve; plus,
(iii) the number of Returning Shares, if any, as such shares become available
from time to time.

 

(b)              Aggregate Incentive Stock Option Limit. Notwithstanding
anything to the contrary in Section 2(a) and subject to any adjustments as
necessary to implement any Capitalization Adjustments, the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options is 150% of the Share Reserve.

 

(c)               Share Reserve Operation.

 

(i)                Limit Applies to Common Stock Issued Pursuant to Awards. For
clarity, the Share Reserve is a limit on the number of shares of Common Stock
that may be issued pursuant to Awards and does not limit the granting of Awards,
except that the Company will keep available at all times the number of shares of
Common Stock reasonably required to satisfy its obligations to issue shares
pursuant to such Awards. Shares may be issued in connection with a merger or
acquisition as permitted by, as applicable, Nasdaq Listing Rule 5635(c), NYSE
Listed Company Manual Section 303A.08, NYSE American Company Guide Section 711
or other applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

 

 

 

 

 



 1 

 

 

(ii)              Actions that Do Not Constitute Issuance of Common Stock and Do
Not Reduce Share Reserve. The following actions do not result in an issuance of
shares under the Plan and accordingly do not reduce the number of shares subject
to the Share Reserve and available for issuance under the Plan: (1) the
expiration or termination of any portion of an Award without the shares covered
by such portion of the Award having been issued, (2) the settlement of any
portion of an Award in cash (i.e., the Participant receives cash rather than
Common Stock), (3) the withholding of shares that would otherwise be issued by
the Company to satisfy the exercise, strike or purchase price of an Award; (4)
the withholding of shares that would otherwise be issued by the Company to
satisfy a tax withholding obligation in connection with an Award.

 

(iii)             Reversion of Previously Issued Shares of Common Stock to Share
Reserve. The following shares of Common Stock previously issued pursuant to an
Award and accordingly initially deducted from the Share Reserve will be added
back to the Share Reserve and again become available for issuance under the
Plan: (1) any shares that are forfeited back to or repurchased by the Company
because of a failure to meet a contingency or condition required for the vesting
of such shares; (2) any shares that are reacquired by the Company to satisfy the
exercise, strike or purchase price of an Award; and (3) any shares that are
reacquired by the Company to satisfy a tax withholding obligation in connection
with an Award.

 

3.                  Eligibility and Limitations.

 

(a)               Eligible Award Recipients. Subject to the terms of the Plan,
Employees, Directors and Consultants are eligible to receive Awards.

 

(b)              Specific Award Limitations.

 

(i)                 Limitations on Incentive Stock Option Recipients. Incentive
Stock Options may be granted only to Employees of the Company or a “parent
corporation” or “subsidiary corporation” thereof (as such terms are defined in
Sections 424(e) and (f) of the Code).

 

(ii)              Incentive Stock Option $100,000 Limitation. To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds $100,000 (or such other limit established in
the Code) or otherwise does not comply with the rules governing Incentive Stock
Options, the Options or portions thereof that exceed such limit (according to
the order in which they were granted) or otherwise do not comply with such rules
will be treated as Nonstatutory Stock Options, notwithstanding any contrary
provision of the applicable Option Agreement(s).

 

(iii)            Limitations on Incentive Stock Options Granted to Ten Percent
Stockholders. A Ten Percent Stockholder may not be granted an Incentive Stock
Option unless (i) the exercise price of such Option is at least 110% of the Fair
Market Value on the date of grant of such Option and (ii) the Option is not
exercisable after the expiration of five years from the date of grant of such
Option.

 

 

 

 

 



 2 

 

 

(iv)             Limitations on Nonstatutory Stock Options and SARs.
Nonstatutory Stock Options and SARs may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company (as such term is defined in Rule 405) unless the stock underlying such
Awards is treated as “service recipient stock” under Section 409A because the
Awards are granted pursuant to a corporate transaction (such as a spin off
transaction) or unless such Awards otherwise comply with the distribution
requirements of Section 409A.

 

(c)               Aggregate Incentive Stock Option Limit. The aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options is the number of shares specified in Section 2(b).

 

4.                  Options and Stock Appreciation Rights.

 

Each Option and SAR will have such terms and conditions as determined by the
Board. Each Option will be designated in writing as an Incentive Stock Option or
Nonstatutory Stock Option at the time of grant; provided, however, that if an
Option is not so designated, then such Option will be a Nonstatutory Stock
Option, and the shares purchased upon exercise of each type of Option will be
separately accounted for. Each SAR will be denominated in shares of Common Stock
equivalents. The terms and conditions of separate Options and SARs need not be
identical; provided, however, that each Option Agreement and SAR Agreement will
conform (through incorporation of provisions hereof by reference in the Award
Agreement or otherwise) to the substance of each of the following provisions:

 

(a)              Term. Subject to Section 3(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
years from the date of grant of such Award or such shorter period specified in
the Award Agreement.

 

(b)              Exercise or Strike Price. Subject to Section 3(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will
not be less than 100% of the Fair Market Value on the date of grant of such
Award. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise or strike price lower than 100% of the Fair Market Value on the date of
grant of such Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of Sections
409A and, if applicable, 424(a) of the Code.

 

(c)              Exercise Procedure and Payment of Exercise Price for Options.
In order to exercise an Option, the Participant must provide notice of exercise
to the Plan Administrator in accordance with the procedures specified in the
Option Agreement or otherwise provided by the Company. The Board has the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The exercise price of an Option may be paid, to the extent permitted
by Applicable Law and as determined by the Board, by one or more of the
following methods of payment to the extent set forth in the Option Agreement:

 

 

 

 



 3 

 

 

(i)                by cash or check, bank draft or money order payable to the
Company;

 

(ii)              pursuant to a “cashless exercise” program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the Common Stock subject to the Option, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the exercise price to the Company from the sales proceeds;

 

(iii)             by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock that are already owned by the Participant
free and clear of any liens, claims, encumbrances or security interests, with a
Fair Market Value on the date of exercise that does not exceed the exercise
price, provided that (1) at the time of exercise the Common Stock is publicly
traded, (2) any remaining balance of the exercise price not satisfied by such
delivery is paid by the Participant in cash or other permitted form of payment,
(3) such delivery would not violate any Applicable Law or agreement restricting
the redemption of the Common Stock, (4) any certificated shares are endorsed or
accompanied by an executed assignment separate from certificate, and (5) such
shares have been held by the Participant for any minimum period necessary to
avoid adverse accounting treatment as a result of such delivery;

 

(iv)              if the Option is a Nonstatutory Stock Option, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value on the date of exercise that does not exceed the
exercise price, provided that (1) such shares used to pay the exercise price
will not be exercisable thereafter and (2) any remaining balance of the exercise
price not satisfied by such net exercise is paid by the Participant in cash or
other permitted form of payment; or

 

(v)               in any other form of consideration that may be acceptable to
the Board and permissible under Applicable Law.

 

(d)              Exercise Procedure and Payment of Appreciation Distribution for
SARs. In order to exercise any SAR, the Participant must provide notice of
exercise to the Plan Administrator in accordance with the SAR Agreement. The
appreciation distribution payable to a Participant upon the exercise of a SAR
will not be greater than an amount equal to the excess of (i) the aggregate Fair
Market Value on the date of exercise of a number of shares of Common Stock equal
to the number of Common Stock equivalents that are vested and being exercised
under such SAR, over (ii) the strike price of such SAR. Such appreciation
distribution may be paid to the Participant in the form of Common Stock or cash
(or any combination of Common Stock and cash) or in any other form of payment,
as determined by the Board and specified in the SAR Agreement.

 

(e)               Transferability. Options and SARs may not be transferred to
third party financial institutions for value. The Board may impose such
additional limitations on the transferability of an Option or SAR as it
determines. In the absence of any such determination by the Board, the following
restrictions on the transferability of Options and SARs will apply, provided
that except as explicitly provided herein, neither an Option nor a SAR may be
transferred for consideration and provided, further, that if an Option is an
Incentive Stock Option, such Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer:

 

 

 

 

 



 4 

 

 

(i)                 Restrictions on Transfer. An Option or SAR will not be
transferable, except by will or by the laws of descent and distribution, and
will be exercisable during the lifetime of the Participant only by the
Participant; provided, however, that the Board may permit transfer of an Option
or SAR in a manner that is not prohibited by applicable tax and securities laws
upon the Participant’s request, including to a trust if the Participant is
considered to be the sole beneficial owner of such trust (as determined under
Section 671 of the Code and applicable state law) while such Option or SAR is
held in such trust, provided that the Participant and the trustee enter into a
transfer and other agreements required by the Company.

 

(ii)              Domestic Relations Orders. Notwithstanding the foregoing,
subject to the execution of transfer documentation in a format acceptable to the
Company and subject to the approval of the Board or a duly authorized Officer,
an Option or SAR may be transferred pursuant to a domestic relations order.

 

(f)                Vesting. The Board may impose such restrictions on or
conditions to the vesting and/or exercisability of an Option or SAR as
determined by the Board. Except as otherwise provided in the Award Agreement or
other written agreement between a Participant and the Company or an Affiliate,
vesting of Options and SARs will cease upon termination of the Participant’s
Continuous Service.

 

(g)               Termination of Continuous Service for Cause. Except as
explicitly otherwise provided in the Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if a Participant’s
Continuous Service is terminated for Cause, the Participant’s Options and SARs
will terminate and be forfeited immediately upon such termination of Continuous
Service, and the Participant will be prohibited from exercising any portion
(including any vested portion) of such Awards on and after the date of such
termination of Continuous Service and the Participant will have no further
right, title or interest in such forfeited Award, the shares of Common Stock
subject to the forfeited Award, or any consideration in respect of the forfeited
Award.

 

(h)              Post-Termination Exercise Period Following Termination of
Continuous Service for Reasons Other than Cause. Subject to Section 4(i), if a
Participant’s Continuous Service terminates for any reason other than for Cause,
the Participant may exercise his or her Option or SAR to the extent vested, but
only within the following period of time or, if applicable, such other period of
time provided in the Award Agreement or other written agreement between a
Participant and the Company or an Affiliate; provided, however, that in no event
may such Award be exercised after the expiration of its maximum term (as set
forth in Section 4(a)):

 

(i)                three months following the date of such termination if such
termination is a termination without Cause (other than any termination due to
the Participant’s Disability or death);

 

 

 

 

 



 5 

 

 

(ii)              12 months following the date of such termination if such
termination is due to the Participant’s Disability;

 

(iii)             18 months following the date of such termination if such
termination is due to the Participant’s death; or

 

(iv)              18 months following the date of the Participant’s death if
such death occurs following the date of such termination but during the period
such Award is otherwise exercisable (as provided in (i) or (ii) above).

 

Following the date of such termination, to the extent the Participant does not
exercise such Award within the applicable Post-Termination Exercise Period (or,
if earlier, prior to the expiration of the maximum term of such Award), such
unexercised portion of the Award will terminate, and the Participant will have
no further right, title or interest in terminated Award, the shares of Common
Stock subject to the terminated Award, or any consideration in respect of the
terminated Award.

 

(i)               Restrictions on Exercise; Extension of Exercisability. A
Participant may not exercise an Option or SAR at any time that the issuance of
shares of Common Stock upon such exercise would violate Applicable Law. Except
as otherwise provided in the Award Agreement or other written agreement between
a Participant and the Company or an Affiliate, if a Participant’s Continuous
Service terminates for any reason other than for Cause and, at any time during
the last thirty days of the applicable Post-Termination Exercise Period: (i) the
exercise of the Participant’s Option or SAR would be prohibited solely because
the issuance of shares of Common Stock upon such exercise would violate
Applicable Law, or (ii) the immediate sale of any shares of Common Stock issued
upon such exercise would violate the Company’s Trading Policy, then the
applicable Post-Termination Exercise Period will be extended to the last day of
the calendar month that commences following the date the Award would otherwise
expire, with an additional extension of the exercise period to the last day of
the next calendar month to apply if any of the foregoing restrictions apply at
any time during such extended exercise period, generally without limitation as
to the maximum permitted number of extensions); provided, however, that in no
event may such Award be exercised after the expiration of its maximum term (as
set forth in Section 4(a)).

 

(j)                Non-Exempt Employees. No Option or SAR, whether or not
vested, granted to an Employee who is a non-exempt employee for purposes of the
Fair Labor Standards Act of 1938, as amended, will be first exercisable for any
shares of Common Stock until at least six months following the date of grant of
such Award. Notwithstanding the foregoing, in accordance with the provisions of
the Worker Economic Opportunity Act, any vested portion of such Award may be
exercised earlier than six months following the date of grant of such Award in
the event of (i) such Participant’s death or Disability, (ii) a Corporate
Transaction in which such Award is not assumed, continued or substituted, (iii)
a Change in Control, or (iv) such Participant’s retirement (as such term may be
defined in the Award Agreement or another applicable agreement or, in the
absence of any such definition, in accordance with the Company’s then current
employment policies and guidelines). This Section 4(j) is intended to operate so
that any income derived by a non-exempt employee in connection with the exercise
or vesting of an Option or SAR will be exempt from his or her regular rate of
pay.

 

 

 

 

 

 



 6 

 

 

(k)              Whole Shares. Options and SARs may be exercised only with
respect to whole shares of Common Stock or their equivalents.

 

5.                  Awards Other Than Options and Stock Appreciation Rights.

 

(a)               Restricted Stock Awards and RSU Awards. Each Restricted Stock
Award and RSU Award will have such terms and conditions as determined by the
Board; provided, however, that each Restricted Stock Award Agreement and RSU
Award Agreement will conform (through incorporation of the provisions hereof by
reference in the Award Agreement or otherwise) to the substance of each of the
following provisions:

 

(i)                 Form of Award.

 

(1)               RSAs: To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Common Stock subject to a Restricted Stock Award
may be (i) held in book entry form subject to the Company’s instructions until
such shares become vested or any other restrictions lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. Unless otherwise determined by the Board, a Participant
will have voting and other rights as a stockholder of the Company with respect
to any shares subject to a Restricted Stock Award.

 

(2)               RSUs: A RSU Award represents a Participant’s right to be
issued on a future date the number of shares of Common Stock that is equal to
the number of restricted stock units subject to the RSU Award. As a holder of a
RSU Award, a Participant is an unsecured creditor of the Company with respect to
the Company's unfunded obligation, if any, to issue shares of Common Stock in
settlement of such Award and nothing contained in the Plan or any RSU Agreement,
and no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between a Participant and
the Company or an Affiliate or any other person. A Participant will not have
voting or any other rights as a stockholder of the Company with respect to any
RSU Award (unless and until shares are actually issued in settlement of a vested
RSU Award).

 

(ii)              Consideration.

 

(1)               RSA: A Restricted Stock Award may be granted in consideration
for (A) cash or check, bank draft or money order payable to the Company, (B)
past services to the Company or an Affiliate, or (C) any other form of
consideration (including future services) as the Board may determine and
permissible under Applicable Law.

 

(2)               RSU: Unless otherwise determined by the Board at the time of
grant, a RSU Award will be granted in consideration for the Participant’s
services to the Company or an Affiliate, such that the Participant will not be
required to make any payment to the Company (other than such services) with
respect to the grant or vesting of the RSU Award, or the issuance of any shares
of Common Stock pursuant to the RSU Award. If, at the time of grant, the Board
determines that any consideration must be paid by the Participant (in a form
other than the Participant’s services to the Company or an Affiliate) upon the
issuance of any shares of Common Stock in settlement of the RSU Award, such
consideration may be paid in any form of consideration as the Board may
determine and permissible under Applicable Law.

 

 

 



 7 

 

 

(iii)            Vesting. The Board may impose such restrictions on or
conditions to the vesting of a Restricted Stock Award or RSU Award as determined
by the Board. Except as otherwise provided in the Award Agreement or other
written agreement between a Participant and the Company or an Affiliate, vesting
of Restricted Stock Awards and RSU Awards will cease upon termination of the
Participant’s Continuous Service.

 

(iv)             Termination of Continuous Service. Except as otherwise provided
in the Award Agreement or other written agreement between a Participant and the
Company or an Affiliate, if a Participant’s Continuous Service terminates for
any reason, (i) the Company may receive through a forfeiture condition or a
repurchase right any or all of the shares of Common Stock held by the
Participant under his or her Restricted Stock Award that have not vested as of
the date of such termination as set forth in the Restricted Stock Award
Agreement and (ii) any portion of his or her RSU Award that has not vested will
be forfeited upon such termination and the Participant will have no further
right, title or interest in the RSU Award, the shares of Common Stock issuable
pursuant to the RSU Award, or any consideration in respect of the RSU Award.

 

(v)               Dividends and Dividend Equivalents. Dividends or dividend
equivalents may be paid or credited, as applicable, with respect to any shares
of Common Stock subject to a Restricted Stock Award or RSU Award, as determined
by the Board and specified in the Award Agreement).

 

(vi)             Settlement of RSU Awards. A RSU Award may be settled by the
issuance of shares of Common Stock or cash (or any combination thereof) or in
any other form of payment, as determined by the Board and specified in the RSU
Award Agreement. At the time of grant, the Board may determine to impose such
restrictions or conditions that delay such delivery to a date following the
vesting of the RSU Award.

 

(b)              Performance Awards. With respect to any Performance Award, the
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, the other terms and conditions of such Award, and the
measure of whether and to what degree such Performance Goals have been attained
will be determined by the Board.

 

(c)               Other Awards. Other forms of Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value at the time of grant) may be
granted either alone or in addition to Awards provided for under Section 4 and
the preceding provisions of this Section 5. Subject to the provisions of the
Plan, the Board will have sole and complete discretion to determine the persons
to whom and the time or times at which such Other Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Awards and all other terms and conditions of such Other
Awards.

 

6.                  Adjustments upon Changes in Common Stock; Other Corporate
Events.

 

(a)              Capitalization Adjustments. In the event of a Capitalization
Adjustment, the Board shall appropriately and proportionately adjust: (i) the
class(es) and maximum number of shares of Common Stock subject to the Plan
pursuant to Section 2(a), (ii) the class(es) and maximum number of shares that
may be issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 2(a), and (iii) the class(es) and number of securities and exercise
price, strike price or purchase price of Common Stock subject to outstanding
Awards. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. Notwithstanding the foregoing, no fractional
shares or rights for fractional shares of Common Stock shall be created in order
to implement any Capitalization Adjustment. The Board shall determine an
appropriate equivalent benefit, if any, for any fractional shares or rights to
fractional shares that might be created by the adjustments referred to in the
preceding provisions of this Section.

 

 



 8 

 

 

(b)              Dissolution or Liquidation. Except as otherwise provided in the
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Awards (other than Awards consisting of vested and outstanding
shares of Common Stock not subject to a forfeiture condition or the Company’s
right of repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Award is providing Continuous Service, provided, however, that
the Board may determine to cause some or all Awards to become fully vested,
exercisable and/or no longer subject to repurchase or forfeiture (to the extent
such Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)               Corporate Transaction. The following provisions will apply to
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of an Award.

 

(i)                 Awards May Be Assumed. In the event of a Corporate
Transaction, any surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) may assume or continue any
or all Awards outstanding under the Plan or may substitute similar awards for
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of an Award or substitute a similar award for
only a portion of an Award, or may choose to assume or continue the Awards held
by some, but not all Participants. The terms of any assumption, continuation or
substitution will be set by the Board.

 

(ii)              Awards Held by Current Participants. In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Awards or substitute similar awards for such outstanding Awards, then with
respect to Awards that have not been assumed, continued or substituted and that
are held by Participants whose Continuous Service has not terminated prior to
the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Awards (and, with respect to Options and
Stock Appreciation Rights, the time when such Awards may be exercised) will be
accelerated in full to a date prior to the effective time of such Corporate
Transaction (contingent upon the effectiveness of the Corporate Transaction) as
the Board determines (or, if the Board does not determine such a date, to the
date that is five (5) days prior to the effective time of the Corporate
Transaction), and such Awards will terminate if not exercised (if applicable) at
or prior to the effective time of the Corporate Transaction, and any
reacquisition or repurchase rights held by the Company with respect to such
Awards will lapse (contingent upon the effectiveness of the Corporate
Transaction). With respect to the vesting of Performance Awards that will
accelerate upon the occurrence of a Corporate Transaction pursuant to this
subsection (ii) and that have multiple vesting levels depending on the level of
performance, unless otherwise provided in the Award Agreement, the vesting of
such Performance Awards will accelerate at 100% of the target level upon the
occurrence of the Corporate Transaction. With respect to the vesting of Awards
that will accelerate upon the occurrence of a Corporate Transaction pursuant to
this subsection (ii) and are settled in the form of a cash payment, such cash
payment will be made no later than 30 days following the occurrence of the
Corporate Transaction.

 

 

 

 

 



 9 

 

 

(iii)            Awards Held by Persons other than Current Participants. In the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Awards or substitute similar awards for such outstanding Awards, then with
respect to Awards that have not been assumed, continued or substituted and that
are held by persons other than Current Participants, such Awards will terminate
if not exercised (if applicable) prior to the occurrence of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Awards will not terminate and may continue
to be exercised notwithstanding the Corporate Transaction.

 

(iv)             Payment for Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event an Award will terminate if not exercised prior to the
effective time of a Corporate Transaction, the Board may provide, in its sole
discretion, that the holder of such Award may not exercise such Award but will
receive a payment, in such form as may be determined by the Board, equal in
value, at the effective time, to the excess, if any, of (1) the value of the
property the Participant would have received upon the exercise of the Award
(including, at the discretion of the Board, any unvested portion of such Award),
over (2) any exercise price payable by such holder in connection with such
exercise.

 

(d)              Appointment of Stockholder Representative. As a condition to
the receipt of an Award under this Plan, a Participant will be deemed to have
agreed that the Award will be subject to the terms of any agreement governing a
Corporate Transaction involving the Company, including, without limitation, a
provision for the appointment of a stockholder representative that is authorized
to act on the Participant’s behalf with respect to any escrow, indemnities and
any contingent consideration.

 

(e)               No Restriction on Right to Undertake Transactions. The grant
of any Award under the Plan and the issuance of shares pursuant to any Award
does not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, rights or options to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

 

 

 

 

 



 10 

 

 

7.                  Administration.

 

(a)               Administration by Board. The Board will administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in subsection (c) below.

 

(b)              Powers of Board. The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)                 To determine from time to time (1) which of the persons
eligible under the Plan will be granted Awards; (2) when and how each Award will
be granted; (3) what type or combination of types of Award will be granted; (4)
the provisions of each Award granted (which need not be identical), including
the time or times when a person will be permitted to receive an issuance of
Common Stock or other payment pursuant to an Award; (5) the number of shares of
Common Stock or cash equivalent with respect to which an Award will be granted
to each such person; and (6) the Fair Market Value applicable to an Award.

 

(ii)              To construe and interpret the Plan and Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement, in a
manner and to the extent it deems necessary or expedient to make the Plan or
Award fully effective.

 

(iii)             To settle all controversies regarding the Plan and Awards
granted under it.

 

(iv)              To accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest,
notwithstanding the provisions in the Award Agreement stating the time at which
it may first be exercised or the time during which it will vest.

 

(v)               To prohibit the exercise of any Option, SAR or other
exercisable Award during a period of up to 30 days prior to the consummation of
any pending stock dividend, stock split, combination or exchange of shares,
merger, consolidation or other distribution (other than normal cash dividends)
of Company assets to stockholders, or any other change affecting the shares of
Common Stock or the share price of the Common Stock including any Corporate
Transaction, for reasons of administrative convenience.

 

(vi)              To suspend or terminate the Plan at any time. Suspension or
termination of the Plan will not Materially Impair rights and obligations under
any Award granted while the Plan is in effect except with the written consent of
the affected Participant.

 

(vii)             To amend the Plan in any respect the Board deems necessary or
advisable; provided, however, that stockholder approval will be required for any
amendment to the extent required by Applicable Law. Except as provided above,
rights under any Award granted before amendment of the Plan will not be
Materially Impaired by any amendment of the Plan unless (1) the Company requests
the consent of the affected Participant, and (2) such Participant consents in
writing.

 

 

 



 11 

 

 

(viii)           To submit any amendment to the Plan for stockholder approval.

 

(ix)              To approve forms of Award Agreements for use under the Plan
and to amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided however, that, a
Participant’s rights under any Award will not be Materially Impaired by any such
amendment unless (1) the Company requests the consent of the affected
Participant, and (2) such Participant consents in writing.

 

(x)               Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Awards.

 

(xi)             To adopt such procedures and sub-plans as are necessary or
appropriate to permit and facilitate participation in the Plan by, or take
advantage of specific tax treatment for Awards granted to, Employees, Directors
or Consultants who are foreign nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Award Agreement to ensure or facilitate compliance with the
laws of the relevant foreign jurisdiction).

 

(xii)             To effect, at any time and from time to time, subject to the
consent of any Participant whose Award is Materially Impaired by such action,
(1) the reduction of the exercise price (or strike price) of any outstanding
Option or SAR; (2) the cancellation of any outstanding Option or SAR and the
grant in substitution therefor of (A) a new Option, SAR, Restricted Stock Award,
RSU Award or Other Award, under the Plan or another equity plan of the Company,
covering the same or a different number of shares of Common Stock, (B) cash
and/or (C) other valuable consideration (as determined by the Board); or (3) any
other action that is treated as a repricing under generally accepted accounting
principles.

 

(c)               Delegation to Committee.

 

(i)                General. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee will have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to another Committee or a subcommittee of the Committee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. Each Committee may
retain the authority to concurrently administer the Plan with Committee or
subcommittee to which it has delegated its authority hereunder and may, at any
time, revest in such Committee some or all of the powers previously delegated.
The Board may retain the authority to concurrently administer the Plan with any
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

 

 

 

 



 12 

 

 

(ii)              Rule 16b-3 Compliance. To the extent an Award is intended to
qualify for the exemption from Section 16(b) of the Exchange Act that is
available under Rule 16b-3 of the Exchange Act, the Award will be granted by the
Board or a Committee that consists solely of two or more Non-Employee Directors,
as determined under Rule 16b-3(b)(3) of the Exchange Act and thereafter any
action establishing or modifying the terms of the Award will be approved by the
Board or a Committee meeting such requirements to the extent necessary for such
exemption to remain available.

 

(d)              Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board or any Committee in good faith will not be
subject to review by any person and will be final, binding and conclusive on all
persons.

 

(e)               Delegation to an Officer. The Board or any Committee may
delegate to one or more Officers the authority to do one or both of the
following (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by Applicable Law, other types of
Awards) and, to the extent permitted by Applicable Law, the terms thereof, and
(ii) determine the number of shares of Common Stock to be subject to such Awards
granted to such Employees; provided, however, that the resolutions or charter
adopted by the Board or any Committee evidencing such delegation will specify
the total number of shares of Common Stock that may be subject to the Awards
granted by such Officer and that such Officer may not grant an Award to himself
or herself. Any such Awards will be granted on the applicable form of Award
Agreement most recently approved for use by the Board or the Committee, unless
otherwise provided in the resolutions approving the delegation authority.
Notwithstanding anything to the contrary herein, neither the Board nor any
Committee may delegate to an Officer who is acting solely in the capacity of an
Officer (and not also as a Director) the authority to determine the Fair Market
Value.

 

8.                  Tax Withholding

 

(a)               Withholding Authorization. As a condition to acceptance of any
Award under the Plan, a Participant authorizes withholding from payroll and any
other amounts payable to such Participant, and otherwise agree to make adequate
provision for (including), any sums required to satisfy any U.S. federal, state,
local and/or foreign tax or social insurance contribution withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise, vesting or settlement of such Award, as applicable.
Accordingly, a Participant may not be able to exercise an Award even though the
Award is vested, and the Company shall have no obligation to issue shares of
Common Stock subject to an Award, unless and until such obligations are
satisfied.

 

(b)              Satisfaction of Withholding Obligation. To the extent permitted
by the terms of an Award Agreement, the Company may, in its sole discretion,
satisfy any U.S. federal, state, local and/or foreign tax or social insurance
withholding obligation relating to an Award by any of the following means or by
a combination of such means: (i) causing the Participant to tender a cash
payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to the Participant in connection with the Award;
(iii) withholding cash from an Award settled in cash; (iv) withholding payment
from any amounts otherwise payable to the Participant; (v) by allowing a
Participant to effectuate a “cashless exercise” pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board, or (vi) by such
other method as may be set forth in the Award Agreement.

 

 

 

 

 



 13 

 

 

(c)               No Obligation to Notify or Minimize Taxes; No Liability to
Claims. Except as required by Applicable Law the Company has no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Award. Furthermore, the Company has no duty or obligation to
warn or otherwise advise such holder of a pending termination or expiration of
an Award or a possible period in which the Award may not be exercised. The
Company has no duty or obligation to minimize the tax consequences of an Award
to the holder of such Award and will not be liable to any holder of an Award for
any adverse tax consequences to such holder in connection with an Award. As a
condition to accepting an Award under the Plan, each Participant (i) agrees to
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from such Award or
other Company compensation and (ii) acknowledges that such Participant was
advised to consult with his or her own personal tax, financial and other legal
advisors regarding the tax consequences of the Award and has either done so or
knowingly and voluntarily declined to do so. Additionally, each Participant
acknowledges any Option or SAR granted under the Plan is exempt from Section
409A only if the exercise or strike price is at least equal to the “fair market
value” of the Common Stock on the date of grant as determined by the Internal
Revenue Service and there is no other impermissible deferral of compensation
associated with the Award. Additionally, as a condition to accepting an Option
or SAR granted under the Plan, each Participant agrees not make any claim
against the Company, or any of its Officers, Directors, Employees or Affiliates
in the event that the Internal Revenue Service asserts that such exercise price
or strike price is less than the “fair market value” of the Common Stock on the
date of grant as subsequently determined by the Internal Revenue Service.

 

(d)              Withholding Indemnification. As a condition to accepting an
Award under the Plan, in the event that the amount of the Company’s and/or its
Affiliate’s withholding obligation in connection with such Award was greater
than the amount actually withheld by the Company and/or its Affiliates, each
Participant agrees to indemnify and hold the Company and/or its Affiliates
harmless from any failure by the Company and/or its Affiliates to withhold the
proper amount.

9.                  Miscellaneous.

 

(a)               Source of Shares. The stock issuable under the Plan will be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.

 

(b)              Use of Proceeds from Sales of Common Stock. Proceeds from the
sale of shares of Common Stock pursuant to Awards will constitute general funds
of the Company.

 

(c)               Corporate Action Constituting Grant of Awards. Corporate
action constituting a grant by the Company of an Award to any Participant will
be deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action approving the
grant contain terms (e.g., exercise price, vesting schedule or number of shares)
that are inconsistent with those in the Award Agreement or related grant
documents as a result of a clerical error in the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.

 

 

 

 

 



 14 

 

 

(d)              Stockholder Rights. No Participant will be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Award pursuant to its terms, if
applicable, and (ii) the issuance of the Common Stock subject to such Award is
reflected in the records of the Company.

 

(e)               No Employment or Other Service Rights. Nothing in the Plan,
any Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto will confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or affect the right of the Company or an
Affiliate to terminate at will and without regard to any future vesting
opportunity that a Participant may have with respect to any Award (i) the
employment of an Employee with or without notice and with or without cause, (ii)
the service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate, or (iii) the service of a Director pursuant to
the Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state or foreign jurisdiction in which the Company or the
Affiliate is incorporated, as the case may be. Further, nothing in the Plan, any
Award Agreement or any other instrument executed thereunder or in connection
with any Award will constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
service or confer any right or benefit under the Award or the Plan unless such
right or benefit has specifically accrued under the terms of the Award Agreement
and/or Plan.

 

(f)                Change in Time Commitment. In the event a Participant’s
regular level of time commitment in the performance of his or her services for
the Company and any Affiliates is reduced (for example, and without limitation,
if the Participant is an Employee of the Company and the Employee has a change
in status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board may determine, to the extent permitted by Applicable Law, to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

(g)               Execution of Additional Documents. As a condition to accepting
an Award under the Plan, the Participant agrees to execute any additional
documents or instruments necessary or desirable, as determined in the Plan
Administrator’s sole discretion, to carry out the purposes or intent of the
Award, or facilitate compliance with securities and/or other regulatory
requirements, in each case at the Plan Administrator’s request.

 

 

 

 

 

 



 15 

 

 

(h)              Electronic Delivery and Participation. Any reference herein or
in an Award Agreement to a “written” agreement or document will include any
agreement or document delivered electronically, filed publicly at www.sec.gov
(or any successor website thereto) or posted on the Company’s intranet (or other
shared electronic medium controlled by the Company to which the Participant has
access). By accepting any Award the Participant consents to receive documents by
electronic delivery and to participate in the Plan through any on-line
electronic system established and maintained by the Plan Administrator or
another third party selected by the Plan Administrator. The form of delivery of
any Common Stock (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.

 

(i)               Clawback/Recovery. All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other Applicable Law and any clawback policy that the Company otherwise
adopts, to the extent applicable and permissible under Applicable Law. In
addition, the Board may impose such other clawback, recovery or recoupment
provisions in an Award Agreement as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired shares of Common Stock or other cash or property upon the
occurrence of Cause. No recovery of compensation under such a clawback policy
will be an event giving rise to a Participant’s right to voluntary terminate
employment upon a “resignation for good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

(j)               Securities Law Compliance. A Participant will not be issued
any shares in respect of an Award unless either (i) the shares are registered
under the Securities Act; or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Each
Award also must comply with other Applicable Law governing the Award, and a
Participant will not receive such shares if the Company determines that such
receipt would not be in material compliance with Applicable Law.

 

(k)             Transfer or Assignment of Awards; Issued Shares. Except as
expressly provided in the Plan or the form of Award Agreement, Awards granted
under the Plan may not be transferred or assigned by the Participant. After the
vested shares subject to an Award have been issued, or in the case of Restricted
Stock and similar awards, after the issued shares have vested, the holder of
such shares is free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein, the terms of the Trading Policy and
Applicable Law.

 

(l)               Effect on Other Employee Benefit Plans. The value of any Award
granted under the Plan, as determined upon grant, vesting or settlement, shall
not be included as compensation, earnings, salaries, or other similar terms used
when calculating any Participant’s benefits under any employee benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company's or any Affiliate's employee benefit plans.

 

 

 

 

 



 16 

 

 

(m)             Deferrals. To the extent permitted by Applicable Law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may also establish programs and procedures for
deferral elections to be made by Participants. Deferrals by will be made in
accordance with the requirements of Section 409A.

 

(n)              Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A, and, to the extent not so exempt, in
compliance with the requirements of Section 409A. If the Board determines that
any Award granted hereunder is not exempt from and is therefore subject to
Section 409A, the Award Agreement evidencing such Award will incorporate the
terms and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code, and to the extent an Award Agreement is silent on terms
necessary for compliance, such terms are hereby incorporated by reference into
the Award Agreement. Notwithstanding anything to the contrary in this Plan (and
unless the Award Agreement specifically provides otherwise), if the shares of
Common Stock are publicly traded, and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A is a “specified employee”
for purposes of Section 409A, no distribution or payment of any amount that is
due because of a “separation from service” (as defined in Section 409A without
regard to alternative definitions thereunder) will be issued or paid before the
date that is six months and one day following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

 

(o)               Choice of Law. This Plan and any controversy arising out of or
relating to this Plan shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to conflict of law
principles that would result in any application of any law other than the law of
the State of California.

 

10.              Covenants of the Company.

 

(a)              Compliance with Law. The Company will seek to obtain from each
regulatory commission or agency, as may be deemed to be necessary, having
jurisdiction over the Plan such authority as may be required to grant Awards and
to issue and sell shares of Common Stock upon exercise or vesting of the Awards;
provided, however, that this undertaking will not require the Company to
register under the Securities Act the Plan, any Award or any Common Stock issued
or issuable pursuant to any such Award. If, after reasonable efforts and at a
reasonable cost, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
or advisable for the lawful issuance and sale of Common Stock under the Plan,
the Company will be relieved from any liability for failure to issue and sell
Common Stock upon exercise or vesting of such Awards unless and until such
authority is obtained. A Participant is not eligible for the grant of an Award
or the subsequent issuance of Common Stock pursuant to the Award if such grant
or issuance would be in violation of any Applicable Law.

 

 

 

 

 



 17 

 

 

11.              Additional Rules for Awards Subject to Section 409A.

 

(a)               Application. Unless the provisions of this Section of the Plan
are expressly superseded by the provisions in the form of Award Agreement, the
provisions of this Section shall apply and shall supersede anything to the
contrary set forth in the Award Agreement for a Non-Exempt Award.

 

(b)              Non-Exempt Awards Subject to Non-Exempt Severance Arrangements.
To the extent a Non-Exempt Award is subject to Section 409A due to application
of a Non-Exempt Severance Arrangement, the following provisions of this
subsection (b) apply.

 

(i)                If the Non-Exempt Award vests in the ordinary course during
the Participant’s Continuous Service in accordance with the vesting schedule set
forth in the Award Agreement, and does not accelerate vesting under the terms of
a Non-Exempt Severance Arrangement, in no event will the shares be issued in
respect of such Non-Exempt Award any later than the later of: (i) December 31st
of the calendar year that includes the applicable vesting date, or (ii) the 60th
day that follows the applicable vesting date.

 

(ii)              If vesting of the Non-Exempt Award accelerates under the terms
of a Non-Exempt Severance Arrangement in connection with the Participant’s
Separation from Service, and such vesting acceleration provisions were in effect
as of the date of grant of the Non-Exempt Award and, therefore, are part of the
terms of such Non-Exempt Award as of the date of grant, then the shares will be
earlier issued in settlement of such Non-Exempt Award upon the Participant’s
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
the Participant’s Separation from Service. However, if at the time the shares
would otherwise be issued the Participant is subject to the distribution
limitations contained in Section 409A applicable to “specified employees,” as
defined in Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued
before the date that is six months following the date of such Participant’s
Separation from Service, or, if earlier, the date of the Participant’s death
that occurs within such six month period.

 

(iii)             If vesting of a Non-Exempt Award accelerates under the terms
of a Non-Exempt Severance Arrangement in connection with a Participant’s
Separation from Service, and such vesting acceleration provisions were not in
effect as of the date of grant of the Non-Exempt Award and, therefore, are not a
part of the terms of such Non-Exempt Award on the date of grant, then such
acceleration of vesting of the Non-Exempt Award shall not accelerate the
issuance date of the shares, but the shares shall instead be issued on the same
schedule as set forth in the Grant Notice as if they had vested in the ordinary
course during the Participant’s Continuous Service, notwithstanding the vesting
acceleration of the Non-Exempt Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).

 

 

 

 

 

 



 18 

 

 

(c)               Treatment of Non-Exempt Awards Upon a Corporate Transaction
for Employees and Consultants. The provisions of this subsection (c) shall apply
and shall supersede anything to the contrary set forth in the Plan with respect
to the permitted treatment of any Non-Exempt Award in connection with a
Corporate Transaction if the Participant was either an Employee or Consultant
upon the applicable date of grant of the Non-Exempt Award.

 

(i)                Vested Non-Exempt Awards. The following provisions shall
apply to any Vested Non-Exempt Award in connection with a Corporate Transaction:

 

(1)               If the Corporate Transaction is also a Section 409A Change in
Control then the Acquiring Entity may not assume, continue or substitute the
Vested Non-Exempt Award. Upon the Section 409A Change in Control the settlement
of the Vested Non-Exempt Award will automatically be accelerated and the shares
will be immediately issued in respect of the Vested Non-Exempt Award.
Alternatively, the Company may instead provide that the Participant will receive
a cash settlement equal to the Fair Market Value of the shares that would
otherwise be issued to the Participant upon the Section 409A Change in Control.

 

(2)               If the Corporate Transaction is not also a Section 409A Change
in Control, then the Acquiring Entity must either assume, continue or substitute
each Vested Non-Exempt Award. The shares to be issued in respect of the Vested
Non-Exempt Award shall be issued to the Participant by the Acquiring Entity on
the same schedule that the shares would have been issued to the Participant if
the Corporate Transaction had not occurred. In the Acquiring Entity’s
discretion, in lieu of an issuance of shares, the Acquiring Entity may instead
substitute a cash payment on each applicable issuance date, equal to the Fair
Market Value of the shares that would otherwise be issued to the Participant on
such issuance dates, with the determination of the Fair Market Value of the
shares made on the date of the Corporate Transaction.

 

(ii)              Unvested Non-Exempt Awards. The following provisions shall
apply to any Unvested Non-Exempt Award unless otherwise determined by the Board
pursuant to subsection (e) of this Section.

 

(1)               In the event of a Corporate Transaction, the Acquiring Entity
shall assume, continue or substitute any Unvested Non-Exempt Award. Unless
otherwise determined by the Board, any Unvested Non-Exempt Award will remain
subject to the same vesting and forfeiture restrictions that were applicable to
the Award prior to the Corporate Transaction. The shares to be issued in respect
of any Unvested Non-Exempt Award shall be issued to the Participant by the
Acquiring Entity on the same schedule that the shares would have been issued to
the Participant if the Corporate Transaction had not occurred. In the Acquiring
Entity’s discretion, in lieu of an issuance of shares, the Acquiring Entity may
instead substitute a cash payment on each applicable issuance date, equal to the
Fair Market Value of the shares that would otherwise be issued to the
Participant on such issuance dates, with the determination of Fair Market Value
of the shares made on the date of the Corporate Transaction.

 

(2)               If the Acquiring Entity will not assume, substitute or
continue any Unvested Non-Exempt Award in connection with a Corporate
Transaction, then such Award shall automatically terminate and be forfeited upon
the Corporate Transaction with no consideration payable to any Participant in
respect of such forfeited Unvested Non-Exempt Award. Notwithstanding the
foregoing, to the extent permitted and in compliance with the requirements of
Section 409A, the Board may in its discretion determine to elect to accelerate
the vesting and settlement of the Unvested Non-Exempt Award upon the Corporate
Transaction, or instead substitute a cash payment equal to the Fair Market Value
of such shares that would otherwise be issued to the Participant, as further
provided in subsection (e)(ii) below. In the absence of such discretionary
election by the Board, any Unvested Non-Exempt Award shall be forfeited without
payment of any consideration to the affected Participants if the Acquiring
Entity will not assume, substitute or continue the Unvested Non-Exempt Awards in
connection with the Corporate Transaction.

 

 

 

 



 19 

 

 

(3)               The foregoing treatment shall apply with respect to all
Unvested Non-Exempt Awards upon any Corporate Transaction, and regardless of
whether or not such Corporate Transaction is also a Section 409A Change in
Control.

 

(d)              Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Non-Employee Directors. The following provisions of this subsection (d) shall
apply and shall supersede anything to the contrary that may be set forth in the
Plan with respect to the permitted treatment of a Non-Exempt Director Award in
connection with a Corporate Transaction.

 

(i)                If the Corporate Transaction is also a Section 409A Change in
Control then the Acquiring Entity may not assume, continue or substitute the
Non-Exempt Director Award. Upon the Section 409A Change in Control the vesting
and settlement of any Non-Exempt Director Award will automatically be
accelerated and the shares will be immediately issued to the Participant in
respect of the Non-Exempt Director Award. Alternatively, the Company may provide
that the Participant will instead receive a cash settlement equal to the Fair
Market Value of the shares that would otherwise be issued to the Participant
upon the Section 409A Change in Control pursuant to the preceding provision.

 

(ii)              If the Corporate Transaction is not also a Section 409A Change
in Control, then the Acquiring Entity must either assume, continue or substitute
the Non-Exempt Director Award. Unless otherwise determined by the Board, the
Non-Exempt Director Award will remain subject to the same vesting and forfeiture
restrictions that were applicable to the Award prior to the Corporate
Transaction. The shares to be issued in respect of the Non-Exempt Director Award
shall be issued to the Participant by the Acquiring Entity on the same schedule
that the shares would have been issued to the Participant if the Corporate
Transaction had not occurred. In the Acquiring Entity’s discretion, in lieu of
an issuance of shares, the Acquiring Entity may instead substitute a cash
payment on each applicable issuance date, equal to the Fair Market Value of the
shares that would otherwise be issued to the Participant on such issuance dates,
with the determination of Fair Market Value made on the date of the Corporate
Transaction.

 

(e)               If the RSU Award is a Non-Exempt Award, then the provisions in
this Section 11(e) shall apply and supersede anything to the contrary that may
be set forth in the Plan or the Award Agreement with respect to the permitted
treatment of such Non-Exempt Award:

 

(i)                Any exercise by the Board of discretion to accelerate the
vesting of a Non-Exempt Award shall not result in any acceleration of the
scheduled issuance dates for the shares in respect of the Non-Exempt Award
unless earlier issuance of the shares upon the applicable vesting dates would be
in compliance with the requirements of Section 409A.

 

 

 

 

 



 20 

 

 

(ii)              The Company explicitly reserves the right to earlier settle
any Non-Exempt Award to the extent permitted and in compliance with the
requirements of Section 409A, including pursuant to any of the exemptions
available in Treasury Regulations Section 1.409A-3(j)(4)(ix).

 

(iii)            To the extent the terms of any Non-Exempt Award provide that it
will be settled upon a Change in Control or Corporate Transaction, to the extent
it is required for compliance with the requirements of Section 409A, the Change
in Control or Corporate Transaction event triggering settlement must also
constitute a Section 409A Change in Control. To the extent the terms of a
Non-Exempt Award provides that it will be settled upon a termination of
employment or termination of Continuous Service, to the extent it is required
for compliance with the requirements of Section 409A, the termination event
triggering settlement must also constitute a Separation From Service. However,
if at the time the shares would otherwise be issued to a Participant in
connection with a “separation from service” such Participant is subject to the
distribution limitations contained in Section 409A applicable to “specified
employees,” as defined in Section 409A(a)(2)(B)(i) of the Code, such shares
shall not be issued before the date that is six months following the date of the
Participant’s Separation From Service, or, if earlier, the date of the
Participant’s death that occurs within such six month period.

 

(iv)             The provisions in this subsection (e) for delivery of the
shares in respect of the settlement of a RSU Award that is a Non-Exempt Award
are intended to comply with the requirements of Section 409A so that the
delivery of the shares to the Participant in respect of such Non-Exempt Award
will not trigger the additional tax imposed under Section 409A, and any
ambiguities herein will be so interpreted.

 

12.              Severability.

 

If all or any part of the Plan or any Award Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of the Plan or such Award Agreement
not declared to be unlawful or invalid. Any Section of the Plan or any Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

13.              Termination of the Plan.

 

The Board may suspend or terminate the Plan at any time.

 

No Incentive Stock Options may be granted after the tenth anniversary of the
earlier of: (i) the Adoption Date, or (ii) the Effective Date.

 

No Awards may be granted under the Plan while the Plan is suspended or after it
is terminated.

 

 

 

 

 



 21 

 

 

14.              Definitions.

 

As used in the Plan, the following definitions apply to the capitalized terms
indicated below:

 

(a)              “Acquiring Entity” means the surviving or acquiring corporation
(or its parent company) in connection with a Corporate Transaction.

 

(b)              “Adoption Date” means the date the Plan is first approved by
the Board.

 

(c)              “Affiliate” means, at the time of determination, any “parent”
or “subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board may determine the time or times at which
“parent” or “subsidiary” status is determined within the foregoing definition.

 

(d)              “Applicable Law” means shall mean any applicable securities,
federal, state, foreign, material local or municipal or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, listing rule, regulation, judicial decision, ruling or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Body (including under the
authority of any applicable self-regulating organization such as the Nasdaq
Stock Market, New York Stock Exchange, or the Financial Industry Regulatory
Authority).

 

(e)               “Award” means any right to receive Common Stock, cash or other
property granted under the Plan (including an Incentive Stock Option, a
Nonstatutory Stock Option, a Restricted Stock Award, a RSU Award, a SAR, a
Performance Award or any Other Award).

 

(f)                “Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an Award. The
Award Agreement generally consists of the Grant Notice and the agreement
containing the written summary of the general terms and conditions applicable to
the Award and which is provided to a Participant along with the Grant Notice.

 

(g)              “Board” means the Board of Directors of the Company (or its
designee). Any decision or determination made by the Board shall be a decision
or determination that is made in the sole discretion of the Board (or its
designee), and such decision or determination shall be final and binding on all
Participants.

 

(h)              “Capitalization Adjustment” means any change that is made in,
or other events that occur with respect to, the Common Stock subject to the Plan
or subject to any Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 

 

 

 

 



 22 

 

 

(i)               “Cause” has the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s attempted
commission of, or participation in, a fraud or act of dishonesty against the
Company; (ii) such Participant’s intentional, material violation of any contract
or agreement between the Participant and the Company or of any statutory duty
owed to the Company; (iii)  such Participant’s unauthorized use or disclosure of
the Company’s confidential information or trade secrets; or (iv) such
Participant’s gross misconduct. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause will be
made by the Board with respect to Participants who are executive officers of the
Company and by the Company’s Chief Executive Officer with respect to
Participants who are not executive officers of the Company. Any determination by
the Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
will have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

 

(j)               “Change in Control” or “Change of Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events; provided, however, to the extent
necessary to avoid adverse personal income tax consequences to the Participant
in connection with an Award, also constitutes a Section 409A Change in Control:

 

(i)                 any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

 

(ii)              there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

 

 

 



 23 

 

 

(iii)            the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

 

(iv)             there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; or

 

(v)               individuals who, on the date the Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

 

(k)              “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(l)               “Committee” means the Compensation Committee and any other
committee of Directors to whom authority has been delegated by the Board or
Compensation Committee in accordance with the Plan.

 

(m)            “Common Stock” means the common stock of the Company.

 

(n)              “Company” means Aethlon Medical, Inc., a Nevada corporation.

 

(o)               “Compensation Committee” means the Compensation Committee of
the Board.

 

(p)              “Consultant” means any person, including an advisor, who is (i)
engaged by the Company or an Affiliate to render consulting or advisory services
and is compensated for such services, or (ii) serving as a member of the board
of directors of an Affiliate and is compensated for such services. However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

 

 

 



 24 

 

 

(q)              “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or to a Director will not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to the Participant, or as otherwise required by law. In
addition, to the extent required for exemption from or compliance with Section
409A, the determination of whether there has been a termination of Continuous
Service will be made, and such term will be construed, in a manner that is
consistent with the definition of “separation from service” as defined under
Treasury Regulation Section 1.409A-1(h) (without regard to any alternative
definition thereunder).

 

(r)               “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)                a sale or other disposition of all or substantially all, as
determined by the Board, of the consolidated assets of the Company and its
Subsidiaries;

 

(ii)              a sale or other disposition of at least 50% of the outstanding
securities of the Company;

 

(iii)             a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or

 

(iv)              a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

 

(s)                “Director” means a member of the Board.

 

 

 

 

 



 25 

 

 

(t)               “determine” or “determined” means as determined by the Board
or the Committee (or its designee) in its sole discretion.

 

(u)              “Disability” means, with respect to a Participant, such
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as provided in Section 22(e)(3) of
the Code, and will be determined by the Board on the basis of such medical
evidence as the Board deems warranted under the circumstances.

 

(v)               “Effective Date” means the date of the annual meeting of
stockholders of the Company held in 2020 provided this Plan is approved by the
Company’s stockholders at such meeting.

 

(w)             “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(x)               “Employer” means the Company or the Affiliate of the Company
that employs the Participant.

 

(y)               “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(z)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(aa)             “Exchange Act Person” means any natural person, Entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
except that “Exchange Act Person” will not include (i) the Company or any
Subsidiary of the Company, (ii) any employee benefit plan of the Company or any
Subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary of the Company,
(iii) an underwriter temporarily holding securities pursuant to a registered
public offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities.

 

(bb)            “Fair Market Value” means, as of any date, unless otherwise
determined by the Board, the value of the Common Stock (as determined on a per
share or aggregate basis, as applicable) determined as follows:

 

(i)                If the Common Stock is listed on any established stock
exchange or traded on any established market, the Fair Market Value will be the
closing sales price for such stock as quoted on such exchange or market (or the
exchange or market with the greatest volume of trading in the Common Stock) on
the date of determination, as reported in a source the Board deems reliable.

 

 

 

 

 

 



 26 

 

 

(ii)              If there is no closing sales price for the Common Stock on the
date of determination, then the Fair Market Value will be the closing selling
price on the last preceding date for which such quotation exists.

 

(iii)            In the absence of such markets for the Common Stock, or if
otherwise determined by the Board, the Fair Market Value will be determined by
the Board in good faith and in a manner that complies with Sections 409A and 422
of the Code.

 

(cc)            “Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or regulatory body, or quasi-governmental body of any nature
(including any governmental division, department, administrative agency or
bureau, commission, authority, instrumentality, official, ministry, fund,
foundation, center, organization, unit, body or Entity and any court or other
tribunal, and for the avoidance of doubt, any Tax authority) or other body
exercising similar powers or authority; or (d) self-regulatory organization
(including the Nasdaq Stock Market, New York Stock Exchange, and the Financial
Industry Regulatory Authority).

 

(dd)            “Grant Notice” means the notice provided to a Participant that
he or she has been granted an Award under the Plan and which includes the name
of the Participant, the type of Award, the date of grant of the Award, number of
shares of Common Stock subject to the Award or potential cash payment right, (if
any), the vesting schedule for the Award (if any) and other key terms applicable
to the Award.

 

(ee)            “Incentive Stock Option” means an option granted pursuant to
Section 4 of the Plan that is intended to be, and qualifies as, an “incentive
stock option” within the meaning of Section 422 of the Code.

 

(ff)              “Materially Impair” means any amendment to the terms of the
Award that materially adversely affects the Participant’s rights under the
Award. A Participant's rights under an Award will not be deemed to have been
Materially Impaired by any such amendment if the Board, in its sole discretion,
determines that the amendment, taken as a whole, does not materially impair the
Participant's rights. For example, the following types of amendments to the
terms of an Award do not Materially Impair the Participant’s rights under the
Award: (i) imposition of reasonable restrictions on the minimum number of shares
subject to an Option that may be exercised, (ii) to maintain the qualified
status of the Award as an Incentive Stock Option under Section 422 of the Code;
(iii) to change the terms of an Incentive Stock Option in a manner that
disqualifies, impairs or otherwise affects the qualified status of the Award as
an Incentive Stock Option under Section 422 of the Code; (iv) to clarify the
manner of exemption from, or to bring the Award into compliance with or qualify
it for an exemption from, Section 409A; or (v) to comply with other Applicable
Laws.

 

(gg)           “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

 



 27 

 

 

(hh)            “Non-Exempt Award” means any Award that is subject to, and not
exempt from, Section 409A, including as the result of (i) a deferral of the
issuance of the shares subject to the Award which is elected by the Participant
or imposed by the Company, (ii) the terms of any Non-Exempt Severance Agreement.

 

(ii)             “Non-Exempt Director Award” means a Non-Exempt Award granted to
a Participant who was a Director but not an Employee on the applicable grant
date.

 

(jj)              “Non-Exempt Severance Arrangement” means a severance
arrangement or other agreement between the Participant and the Company that
provides for acceleration of vesting of an Award and issuance of the shares in
respect of such Award upon the Participant’s termination of employment or
separation from service (as such term is defined in Section 409A(a)(2)(A)(i) of
the Code (and without regard to any alternative definition thereunder)
(“Separation from Service”) and such severance benefit does not satisfy the
requirements for an exemption from application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(4), 1.409A-1(b)(9) or otherwise.

 

(kk)           “Nonstatutory Stock Option” means any option granted pursuant to
Section 4 of the Plan that does not qualify as an Incentive Stock Option.

 

(ll)              “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act.

 

(mm)         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(nn)            “Option Agreement” means a written agreement between the Company
and the Optionholder evidencing the terms and conditions of the Option grant.
The Option Agreement includes the Grant Notice for the Option and the agreement
containing the written summary of the general terms and conditions applicable to
the Option and which is provided to a Participant along with the Grant Notice.
Each Option Agreement will be subject to the terms and conditions of the Plan.

 

(oo)            “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(pp)            “Other Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 5(c).

 

(qq)            “Other Award Agreement” means a written agreement between the
Company and a holder of an Other Award evidencing the terms and conditions of an
Other Award grant. Each Other Award Agreement will be subject to the terms and
conditions of the Plan.

 

 

 

 

 

 



 28 

 

 

(rr)            “Own,” “Owned,” “Owner,” “Ownership” means that a person or
Entity will be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to
have acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(ss)             “Participant” means an Employee, Director or Consultant to whom
an Award is granted pursuant to the Plan or, if applicable, such other person
who holds an outstanding Award.

 

(tt)              “Performance Award” means an Award that may vest or may be
exercised or a cash award that may vest or become earned and paid contingent
upon the attainment during a Performance Period of certain Performance Goals and
which is granted under the terms and conditions of Section 5(b) pursuant to such
terms as are approved by the Board. In addition, to the extent permitted by
Applicable Law and set forth in the applicable Award Agreement, the Board may
determine that cash or other property may be used in payment of Performance
Awards. Performance Awards that are settled in cash or other property are not
required to be valued in whole or in part by reference to, or otherwise based
on, the Common Stock.

 

(uu)            “Performance Criteria” means the one or more criteria that the
Board will select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that will be used to establish such
Performance Goals may be based on any measure of performance selected by the
Board.

 

(vv)             “Performance Goals” means, for a Performance Period, the one or
more goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
expensed under generally accepted accounting principles; and (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles. In addition, the Board
retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Award
Agreement or the written terms of a Performance Cash Award.

 

 

 

 

 



 29 

 

 

(ww)           “Performance Period” means the period of time selected by the
Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to vesting or
exercise of an Award. Performance Periods may be of varying and overlapping
duration, at the sole discretion of the Board.

 

(xx)            “Plan” means this Aethlon Medical, Inc. 2020 Equity Incentive
Plan.

 

(yy)            “Plan Administrator” means the person, persons, and/or
third-party administrator designated by the Company to administer the day to day
operations of the Plan and the Company’s other equity incentive programs.

 

(zz)            “Post-Termination Exercise Period” means the period following
termination of a Participant’s Continuous Service within which an Option or SAR
is exercisable, as specified in Section 4(h).

 

(aaa)          “Prior Plan’s Available Reserve” means the number of shares
available for the grant of new awards under the Prior Plan as of immediately
prior to the Effective Date.

 

(bbb)          “Prior Plan” means the Aethlon Medical, Inc. Amended 2010 Stock
Incentive Plan.

 

(ccc)          “Prospectus” means the document containing the Plan information
specified in Section 10(a) of the Securities Act.

 

(ddd)          “Restricted Stock Award” or “RSA” means an Award of shares of
Common Stock which is granted pursuant to the terms and conditions of Section
5(a).

 

(eee)          “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. The Restricted Stock
Award Agreement includes the Grant Notice for the Restricted Stock Award and the
agreement containing the written summary of the general terms and conditions
applicable to the Restricted Stock Award and which is provided to a Participant
along with the Grant Notice. Each Restricted Stock Award Agreement will be
subject to the terms and conditions of the Plan.

 

(fff)            “Returning Shares” means shares subject to outstanding stock
awards granted under the Prior Plan and that following the Effective Date: (A) 
are not issued because such stock award or any portion thereof expires or
otherwise terminates without all of the shares covered by such stock award
having been issued; (B)  are not issued because such stock award or any portion
thereof is settled in cash; (C)  are forfeited back to or repurchased by the
Company because of the failure to meet a contingency or condition required for
the vesting of such shares; (D) are withheld or reacquired to satisfy the
exercise, strike or purchase price; or (E) are withheld or reacquired to satisfy
a tax withholding obligation.

 

 

 



 30 

 

 

(ggg)         “RSU Award” or “RSU” means an Award of restricted stock units
representing the right to receive an issuance of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 5(a).

 

(hhh)         “RSU Award Agreement” means a written agreement between the
Company and a holder of a RSU Award evidencing the terms and conditions of a RSU
Award grant. The RSU Award Agreement includes the Grant Notice for the RSU Award
and the agreement containing the written summary of the general terms and
conditions applicable to the RSU Award and which is provided to a Participant
along with the Grant Notice. Each RSU Award Agreement will be subject to the
terms and conditions of the Plan.

 

(iii)            “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act or any successor to Rule 16b-3, as in effect from time to time.

 

(jjj)            “Rule 405” means Rule 405 promulgated under the Securities Act.

 

(kkk)        “Section 409A” means Section 409A of the Code and the regulations
and other guidance thereunder.

 

(lll)             “Section 409A Change in Control” means a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as provided in Section
409A(a)(2)(A)(v) of the Code and Treasury Regulations Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).

 

(mmm)      “Securities Act” means the Securities Act of 1933, as amended.

 

(nnn)         “Share Reserve” means the number of shares available for issuance
under the Plan as set forth in Section 2(a).

 

(ooo)           “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 4.

 

(ppp)          “SAR Agreement” means a written agreement between the Company and
a holder of a SAR evidencing the terms and conditions of a SAR grant. The SAR
Agreement includes the Grant Notice for the SAR and the agreement containing the
written summary of the general terms and conditions applicable to the SAR and
which is provided to a Participant along with the Grant Notice. Each SAR
Agreement will be subject to the terms and conditions of the Plan.

 

(qqq)          “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
50%.

 

 

 

 



 31 

 

 

(rrr)          “Ten Percent Stockholder” means a person who Owns (or is deemed
to Own pursuant to Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Affiliate.

 

(sss)          “Trading Policy” means the Company’s Pre-Clearance Policy
permitting officers, directors and other employees to buy or sell Company shares
on the open market only after pre-clearance, as set forth in the policy, subject
to the terms of the Pre-Clearance Policy, as in effect from time to time.

 

(ttt)            “Unvested Non-Exempt Award” means the portion of any Non-Exempt
Award that had not vested in accordance with its terms upon or prior to the date
of any Corporate Transaction.

 

(uuu)         “Vested Non-Exempt Award” means the portion of any Non-Exempt
Award that had vested in accordance with its terms upon or prior to the date of
a Corporate Transaction.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 32 

 

 

 

Aethlon Medical, Inc.
Stock Option Grant Notice
(2020 Equity Incentive Plan)

 

Aethlon Medical, Inc. (the “Company”), pursuant to its 2020 Equity Incentive
Plan (the “Plan”), has granted to you (“Optionholder”) an option to purchase the
number of shares of the Common Stock set forth below (the “Option”). Your Option
is subject to all of the terms and conditions as set forth herein and in the
Plan, and the Stock Option Agreement and the Notice of Exercise, all of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not explicitly defined herein but defined in the Plan or the Stock Option
Agreement shall have the meanings set forth in the Plan or the Stock Option
Agreement, as applicable.

 

Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares of Common Stock Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 

 

Type of Grant: [Incentive Stock Option] OR [Nonstatutory Stock Option]    
Exercise and Vesting Schedule: Subject to the Optionholder’s Continuous Service
through each applicable vesting date, the Option will vest as follows:   [1/4th
of the shares vest and become exercisable one year after the Vesting
Commencement Date; the balance of the shares vest and become exercisable in a
series of thirty-six (36) successive equal monthly installments measured from
the first anniversary of the Vesting Commencement Date on the same date of the
month as the Vesting Commencement Date.]

 



Optionholder Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:

 

•The Option is governed by this Stock Option Grant Notice, and the provisions of
the Plan and the Stock Option Agreement and the Notice of Exercise, all of which
are made a part of this document. Unless otherwise provided in the Plan, this
Grant Notice and the Stock Option Agreement (together, the “Option Agreement”)
may not be modified, amended or revised except in a writing signed by you and a
duly authorized officer of the Company.

 

•[If the Option is an Incentive Stock Option, it (plus other outstanding
Incentive Stock Options granted to you) cannot be first exercisable for more
than $100,000 in value (measured by exercise price) in any calendar year. Any
excess over $100,000 is a Nonstatutory Stock Option.]

 

•You consent to receive this Grant Notice, the Stock Option Agreement, the Plan,
the Prospectus and any other Plan-related documents by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.

 

 

 

 



 33 

 

 

•You have read and are familiar with the provisions of the Plan, the Stock
Option Agreement, the Notice of Exercise and the Prospectus. In the event of any
conflict between the provisions in this Grant Notice, the Option Agreement, the
Notice of Exercise, or the Prospectus and the terms of the Plan, the terms of
the Plan shall control.

 

•The Option Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or representations on that subject with the
exception of other equity awards previously granted to you and any written
employment agreement, offer letter, severance agreement, written severance plan
or policy, or other written agreement between the Company and you in each case
that specifies the terms that should govern this Option.

 

•Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
Uniform Electronic Transactions Act or other applicable law) or other
transmission method and any counterpart so delivered will be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

 

Aethlon Medical, Inc.

 

Option holder:

              By:       Signature:   Title:     Date:     Date:          

 

Attachments: Stock Option Agreement, 2020 Equity Incentive Plan, Notice of
Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 34 

 

 

Attachment I

 

Stock Option Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 35 

 

 

Aethlon Medical, Inc.
2020 Equity Incentive Plan


 

Stock Option Agreement

 

As reflected by your Stock Option Grant Notice (“Grant Notice”) Aethlon Medical,
Inc. (the “Company”) has granted you an option under its 2020 Equity Incentive
Plan (the “Plan”) to purchase a number of shares of Common Stock at the exercise
price indicated in your Grant Notice (the “Option”). Capitalized terms not
explicitly defined in this Agreement but defined in the Grant Notice or the Plan
shall have the meanings set forth in the Grant Notice or Plan, as applicable.
The terms of your Option as specified in the Grant Notice and this Stock Option
Agreement constitute your Option Agreement.

 

The general terms and conditions applicable to your Option are as follows:

 

1.                  Governing Plan Document. Your Option is subject to all the
provisions of the Plan, including but not limited to the provisions in:

 

(a)              Section 6 regarding the impact of a Capitalization Adjustment,
dissolution, liquidation, or Corporate Transaction on your Option;

 

(b)              Section 9(e) regarding the Company’s retained rights to
terminate your Continuous Service notwithstanding the grant of the Option; and

 

(c)               Section 8(c) regarding the tax consequences of your Option.

 

Your Option is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the Option Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

 

2.                  Exercise.

 

(a)               You may generally exercise the vested portion of your Option
for whole shares of Common Stock at any time during its term by delivery of
payment of the exercise price and applicable withholding taxes and other
required documentation to the Plan Administrator in accordance with the exercise
procedures established by the Plan Administrator, which may include an
electronic submission. Please review Sections 4(i), 4(j) and 7(b)(v) of the
Plan, which may restrict or prohibit your ability to exercise your Option during
certain periods.

 

(b)              To the extent permitted by Applicable Law, you may pay your
Option exercise price as follows:

 

(i)                cash, check, bank draft or money order;

 

(ii)              pursuant to a “cashless exercise” program as further described
in Section 4(c)(ii) of the Plan if at the time of exercise the Common Stock is
publicly traded;

 

(iii)            subject to Company and/or Committee consent at the time of
exercise, by delivery of previously owned shares of Common Stock as further
described in Section 4(c)(iii) of the Plan; or

 

(iv)             subject to Company and/or Committee consent at the time of
exercise, if the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement as further described in Section 4(c)(iv) of the Plan.

 

 

 

 



 36 

 

 

3.                  Term. You may not exercise your Option before the
commencement of its term or after its term expires. The term of your option
commences on the Date of Grant and expires upon the earliest of the following:

 

(a)               immediately upon the termination of your Continuous Service
for Cause;

 

(b)              three months after the termination of your Continuous Service
for any reason other than Cause, Disability or death;

 

(c)               12 months after the termination of your Continuous Service due
to your Disability;

 

(d)              18 months after your death if you die during your Continuous
Service;

 

(e)               immediately upon a Corporate Transaction if the Board has
determined that the Option will terminate in connection with a Corporate
Transaction,

 

(f)                the Expiration Date indicated in your Grant Notice; or

 

(g)               the day before the 10th anniversary of the Date of Grant.

 

Notwithstanding the foregoing, if you die during the period provided in Section
3(b) or 3(c) above, the term of your Option shall not expire until the earlier
of (i) eighteen months after your death, (ii) upon any termination of the Option
in connection with a Corporate Transaction, (iii) the Expiration Date indicated
in your Grant Notice, or (iv) the day before the tenth anniversary of the Date
of Grant. Additionally, the Post-Termination Exercise Period of your Option may
be extended as provided in Section 4(i) of the Plan.

 

To obtain the federal income tax advantages associated with an Incentive Stock
Option, the Code requires that at all times beginning on the date of grant of
your Option and ending on the day three months before the date of your Option’s
exercise, you must be an employee of the Company or an Affiliate, except in the
event of your death or Disability. If the Company provides for the extended
exercisability of your Option under certain circumstances for your benefit, your
Option will not necessarily be treated as an Incentive Stock Option if you
exercise your Option more than three months after the date your employment
terminates.

 

4.                  Withholding Obligations. As further provided in Section 8 of
the Plan: (a) you may not exercise your Option unless the applicable tax
withholding obligations are satisfied, and (b) at the time you exercise your
Option, in whole or in part, or at any time thereafter as requested by the
Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for (including by
means of a “cashless exercise” pursuant to a program developed under Regulation
T as promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations, if any, which arise in connection with the exercise of
your Option in accordance with the withholding procedures established by the
Company. Accordingly, you may not be able to exercise your Option even though
the Option is vested, and the Company shall have no obligation to issue shares
of Common Stock subject to your Option, unless and until such obligations are
satisfied. In the event that the amount of the Company’s withholding obligation
in connection with your Option was greater than the amount actually withheld by
the Company, you agree to indemnify and hold the Company harmless from any
failure by the Company to withhold the proper amount.

 

5.                  Incentive Stock Option Disposition Requirement. If your
option is an Incentive Stock Option, you must notify the Company in writing
within 15 days after the date of any disposition of any of the shares of the
Common Stock issued upon exercise of your option that occurs within two years
after the date of your option grant or within one year after such shares of
Common Stock are transferred upon exercise of your option.

 

 

 

 



 37 

 

 

6.                  Transferability. Except as otherwise provided in Section
4(e) of the Plan, your Option is not transferable, except by will or by the
applicable laws of descent and distribution, and is exercisable during your life
only by you.

 

7.                  Corporate Transaction. Your Option is subject to the terms
of any agreement governing a Corporate Transaction involving the Company,
including, without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

 

8.                  No Liability for Taxes. As a condition to accepting the
Option, you hereby (a) agree to not make any claim against the Company, or any
of its Officers, Directors, Employees or Affiliates related to tax liabilities
arising from the Option or other Company compensation and (b) acknowledge that
you were advised to consult with your own personal tax, financial and other
legal advisors regarding the tax consequences of the Option and have either done
so or knowingly and voluntarily declined to do so. Additionally, you acknowledge
that the Option is exempt from Section 409A only if the exercise price is at
least equal to the “fair market value” of the Common Stock on the date of grant
as determined by the Internal Revenue Service and there is no other
impermissible deferral of compensation associated with the Option. Additionally,
as a condition to accepting the Option, you agree not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates in the event
that the Internal Revenue Service asserts that such exercise is less than the
“fair market value” of the Common Stock on the date of grant as subsequently
determined by the Internal Revenue Service.

 

9.                 Severability. If any part of this Option Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of this
Option Agreement or the Plan not declared to be unlawful or invalid.  Any
Section of this Option Agreement (or part of such a Section) so declared to be
unlawful or invalid will, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid

 

10.              Other Documents.  You hereby acknowledge receipt of or the
right to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus.  In
addition, you acknowledge receipt of the Company’s Trading Policy.

 

11.              Questions. If you have questions regarding these or any other
terms and conditions applicable to your Option, including a summary of the
applicable federal income tax consequences please see the Prospectus.

 

 

* * * *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 38 

 

 

Attachment II

 

2020 Equity Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 39 

 

 

Attachment III

 

Notice of Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 40 

 



 

Aethlon Medical, Inc.

(2020 Equity Incentive Plan)

 

NOTICE OF EXERCISE

 

Aethlon Medical, Inc.

9635 Granite Ridge Drive, Suite 100

San Diego, CA Date of Exercise: _______________

 

This constitutes notice to Aethlon Medical, Inc. (the “Company”) that I elect to
purchase the below number of shares of Common Stock of the Company
(the “Shares”) by exercising my Option for the price set forth below.
Capitalized terms not explicitly defined in this Notice of Exercise but defined
in the Grant Notice, Option Agreement or 2020 Equity Incentive Plan (the “Plan”)
shall have the meanings set forth in the Grant Notice, Option Agreement or Plan,
as applicable. Use of certain payment methods is subject to Company and/or
Committee consent and certain additional requirements set forth in the Option
Agreement and the Plan.

 

Type of option (check one):   Incentive  ¨ Nonstatutory  ¨         Date of
Grant:   _______________           Number of Shares as to which Option is
exercised:   _______________           Certificates to be issued in name of:  
_______________           Total exercise price:   $______________          
Cash, check, bank draft or money order delivered herewith:   $______________    
      Value of ________ Shares delivered herewith:   $______________          
Regulation T Program (cashless exercise)   $______________           Value of
_______ Shares pursuant to net exercise:   $______________  

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Plan, (ii) to satisfy the tax withholding
obligations, if any, relating to the exercise of this Option as set forth in the
Option Agreement, and (iii) if this exercise relates to an incentive stock
option, to notify you in writing within 15 days after the date of any
disposition of any of the Shares issued upon exercise of this Option that occurs
within two years after the Date of Grant or within one year after such Shares
are issued upon exercise of this Option.

 

Very truly yours,

 

____________________________________

 

 

 

 

 

 

 

 

 

 

 41 

 

 

Aethlon Medical, Inc.
RSU Award Grant Notice
(2020 Equity Incentive Plan)

 

Aethlon Medical, Inc. (the “Company”) has awarded to you (the “Participant”) the
number of restricted stock units specified and on the terms set forth below in
consideration of your services (the “RSU Award”). Your RSU Award is subject to
all of the terms and conditions as set forth herein and in the Company’s 2020
Equity Incentive Plan (the “Plan”) and the Award Agreement (the “Agreement”),
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined herein but defined in the Plan or the Agreement
shall have the meanings set forth in the Plan or the Agreement.

 

Participant:       Date of Grant:       Vesting Commencement Date:       Number
of Restricted Stock Units:      

 



Vesting Schedule:

[__________________________________________________________________].

Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.

    Issuance Schedule: One share of Common Stock will be issued for each
restricted stock unit which vests at the time set forth in Section 5 of the
Agreement.

 

Participant Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:

 

•The RSU Award is governed by this RSU Award Grant Notice (the “Grant Notice”),
and the provisions of the Plan and the Agreement, all of which are made a part
of this document. Unless otherwise provided in the Plan, this Grant Notice and
the Agreement (together, the “RSU Award Agreement”) may not be modified, amended
or revised except in a writing signed by you and a duly authorized officer of
the Company.

 

•You have read and are familiar with the provisions of the Plan, the RSU Award
Agreement and the Prospectus. In the event of any conflict between the
provisions in the RSU Award Agreement, or the Prospectus and the terms of the
Plan, the terms of the Plan shall control.

 

•The RSU Award Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or representations on that subject with the
exception of: (i) other equity awards previously granted to you, and (ii) any
written employment agreement, offer letter, severance agreement, written
severance plan or policy, or other written agreement between the Company and you
in each case that specifies the terms that should govern this RSU Award.

 

Aethlon Medical, Inc.

 

Participant:

              By:       Signature:               Title:     Date:              
  Date:          

 

Attachments:RSU Award Agreement, 2020 Equity Incentive Plan

 

 

 



 42 

 

 

Aethlon Medical, Inc.

2020 Year Equity Incentive Plan

Award Agreement (RSU Award)

 

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”) Aethlon
Medical, Inc. (the “Company”) has granted you a RSU Award under its 2020 Equity
Incentive Plan (the “Plan”) for the number of restricted stock units as
indicated in your Grant Notice (the “RSU Award”). The terms of your RSU Award as
specified in this Award Agreement for your RSU Award (the “Agreement”) and the
Grant Notice constitute your “RSU Award Agreement”. Defined terms not explicitly
defined in this Agreement but defined in the Grant Notice or the Plan shall have
the same definitions as in the Grant Notice or Plan, as applicable.

 

The general terms applicable to your RSU Award are as follows:

 

1.                  Governing Plan Document. Your RSU Award is subject to all
the provisions of the Plan, including but not limited to the provisions in:

(a)               Section 6 of the Plan regarding the impact of a Capitalization
Adjustment, dissolution, liquidation, or Corporate Transaction on your RSU
Award;

 

(b)              Section 9(e) of the Plan regarding the Company’s retained
rights to terminate your Continuous Service notwithstanding the grant of the RSU
Award; and

 

(c)               Section 8(c) of the Plan regarding the tax consequences of
your RSU Award.

 

Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

 

2.                  Grant of the RSU Award. This RSU Award represents your right
to be issued on a future date the number of shares of the Company’s Common Stock
that is equal to the number of restricted stock units indicated in the Grant
Notice as modified to reflect any Capitalization Adjustment and subject to your
satisfaction of the vesting conditions set forth therein (the “Restricted Stock
Units”). Any additional Restricted Stock Units that become subject to the RSU
Award pursuant to Capitalization Adjustments as set forth in the Plan, if any,
shall be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units covered by your RSU Award.

 

3.                  Dividends. You shall receive no benefit or adjustment to
your RSU Award with respect to any cash dividend, stock dividend or other
distribution that does not result from a Capitalization Adjustment as provided
in the Plan; provided, however, that this sentence shall not apply with respect
to any shares of Common Stock that are delivered to you in connection with your
RSU Award after such shares have been delivered to you.

 

4.                  Withholding Obligations. As further provided in Section 8 of
the Plan, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations, if any, which arise in connection with your RSU Award (the
“Withholding Obligation”) in accordance with the withholding procedures
established by the Company. Unless the Withholding Obligation is satisfied, the
Company shall have no obligation to deliver to you any Common Stock in respect
of the RSU Award. In the event the Withholding Obligation of the Company arises
prior to the delivery to you of Common Stock or it is determined after the
delivery of Common Stock to you that the amount of the Withholding Obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.

 

 

 

 



 43 

 

 

5.                  Date of Issuance.

 

(a)               The issuance of shares in respect of the Restricted Stock
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner. Subject to the satisfaction
of the Withholding Obligation, if any, in the event one or more Restricted Stock
Units vests, the Company shall issue to you one (1) share of Common Stock for
each Restricted Stock Unit that vests on the applicable vesting date(s) (subject
to any adjustment under Section 3 above, and subject to any different provisions
in the Grant Notice). Each issuance date determined by this paragraph is
referred to as an “Original Issuance Date.”

 

(b)              If the Original Issuance Date falls on a date that is not a
business day, delivery shall instead occur on the next following business day.
In addition, if:

 

(i)                the Original Issuance Date does not occur (1) during an “open
window period” applicable to you, as determined by the Company in accordance
with the Company’s then-effective policy on trading in Company securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market (including but not limited to
under a previously established written trading plan that meets the requirements
of Rule 10b5-1 under the Exchange Act and was entered into in compliance with
the Company’s policies (a “10b5-1 Arrangement)), and

 

(ii)              either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the
Withholding Obligation by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to enter into a “same day sale” commitment with a
broker-dealer (including but not limited to a commitment under a 10b5-1
Arrangement) and (C) not to permit you to pay your Withholding Obligation in
cash,

 

(iii)            then the shares that would otherwise be issued to you on the
Original Issuance Date will not be delivered on such Original Issuance Date and
will instead be delivered on the first business day when you are not prohibited
from selling shares of the Company’s Common Stock in the open public market, but
in no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the applicable year
following the year in which the shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulations Section 1.409A-1(d).

 

(c)               To the extent the RSU Award is a Non-Exempt RSU Award, the
provisions of Section 11 of the Plan shall apply.

 

6.                  Transferability. Except as otherwise provided in the Plan,
your RSU Award is not transferable, except by will or by the applicable laws of
descent and distribution

 

7.                  Corporate Transaction. Your RSU Award is subject to the
terms of any agreement governing a Corporate Transaction involving the Company,
including, without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

 

8.                  No Liability for Taxes. As a condition to accepting the RSU
Award, you hereby (a) agree to not make any claim against the Company, or any of
its Officers, Directors, Employees or Affiliates related to tax liabilities
arising from the RSU Award or other Company compensation and (b) acknowledge
that you were advised to consult with your own personal tax, financial and other
legal advisors regarding the tax consequences of the RSU Award and have either
done so or knowingly and voluntarily declined to do so.

 

9.                  Severability. If any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

10.              Other Documents.  You hereby acknowledge receipt of or the
right to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus.  In
addition, you acknowledge receipt of the Company’s Trading Policy.

 

11.              Questions. If you have questions regarding these or any other
terms and conditions applicable to your RSU Award, including a summary of the
applicable federal income tax consequences please see the Prospectus.

 

 

 

 



 44 

 

[Non-Employee Director Grant]

 

Aethlon Medical, Inc.
RSU Award Grant Notice
(2020 Equity Incentive Plan)

 

Aethlon Medical, Inc. (the “Company”) has awarded to you (the “Participant”) the
number of restricted stock units specified and on the terms set forth below in
consideration of your services (the “RSU Award”). Your RSU Award is subject to
all of the terms and conditions as set forth herein and in the Company’s 2020
Equity Incentive Plan (the “Plan”) and the Award Agreement (the “Agreement”),
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined herein but defined in the Plan or the Agreement
shall have the meanings set forth in the Plan or the Agreement.

 

Participant:       Date of Grant:       Vesting Commencement Date:       Number
of Restricted Stock Units:      

 



Vesting Schedule:

[__________________________________________________________________].

Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.

    Issuance Schedule: One share of Common Stock will be issued for each
restricted stock unit which vests at the time set forth in Section 5 of the
Agreement.

 

Election Regarding Stock Sale Arrangement: At the time of executing this Grant
Notice, Participant must make an election whether to sell to the Company a
portion of the shares of Common Stock underlying the restricted stock units on
the applicable vesting date, as described in 4(b) of the Agreement. If one of
the options below is not selected, then the Company will assume that the
Participant did not elect to participate in the stock sale arrangement described
in Section 4(b) of the Agreement. Please chose one of the following options:

 

¨I DO NOT wish to participate in the stock sale arrangement described in Section
4(b) of the Agreement. (This will be the default choice if no box is checked.)

 

¨I DO wish to participate in the stock sale arrangement described in Section
4(b) of the Agreement with respect to ____ percent of the shares covered by the
Award. (The default percentage if no percentage is filled in will be 40%.)

 

Participant Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:

 

•The RSU Award is governed by this RSU Award Grant Notice (the “Grant Notice”),
and the provisions of the Plan and the Agreement, all of which are made a part
of this document. Unless otherwise provided in the Plan, this Grant Notice and
the Agreement (together, the “RSU Award Agreement”) may not be modified, amended
or revised except in a writing signed by you and a duly authorized officer of
the Company.

 

•You have read and are familiar with the provisions of the Plan, the RSU Award
Agreement and the Prospectus. In the event of any conflict between the
provisions in the RSU Award Agreement, or the Prospectus and the terms of the
Plan, the terms of the Plan shall control.

 

•The RSU Award Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or representations on that subject with the
exception of: (i) other equity awards previously granted to you, and (ii) any
written employment agreement, offer letter, severance agreement, written
severance plan or policy, or other written agreement between the Company and you
in each case that specifies the terms that should govern this RSU Award.

 

Aethlon Medical, Inc.

 

Participant:

              By:       Signature:               Title:     Date:              
  Date:          

 

Attachments:RSU Award Agreement, 2020 Equity Incentive Plan

 

 



 45 

 

[Non-Employee Director Grant]

 

Aethlon Medical, Inc.

2020 Year Equity Incentive Plan

Award Agreement (RSU Award)

 

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”) Aethlon
Medical, Inc. (the “Company”) has granted you a RSU Award under its 2020 Equity
Incentive Plan (the “Plan”) for the number of restricted stock units as
indicated in your Grant Notice (the “RSU Award”). The terms of your RSU Award as
specified in this Award Agreement for your RSU Award (the “Agreement”) and the
Grant Notice constitute your “RSU Award Agreement”. Defined terms not explicitly
defined in this Agreement but defined in the Grant Notice or the Plan shall have
the same definitions as in the Grant Notice or Plan, as applicable.

 

The general terms applicable to your RSU Award are as follows:

 

1.                  Governing Plan Document. Your RSU Award is subject to all
the provisions of the Plan, including but not limited to the provisions in:

(a)               Section 6 of the Plan regarding the impact of a Capitalization
Adjustment, dissolution, liquidation, or Corporate Transaction on your RSU
Award;

 

(b)              Section 9(e) of the Plan regarding the Company’s retained
rights to terminate your Continuous Service notwithstanding the grant of the RSU
Award; and

 

(c)               Section 8(c) of the Plan regarding the tax consequences of
your RSU Award.

 

Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

 

2.                  Grant of the RSU Award. This RSU Award represents your right
to be issued on a future date the number of shares of the Company’s Common Stock
that is equal to the number of restricted stock units indicated in the Grant
Notice as modified to reflect any Capitalization Adjustment and subject to your
satisfaction of the vesting conditions set forth therein (the “Restricted Stock
Units”). Any additional Restricted Stock Units that become subject to the RSU
Award pursuant to Capitalization Adjustments as set forth in the Plan, if any,
shall be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units covered by your RSU Award.

 

3.                  Dividends. You shall receive no benefit or adjustment to
your RSU Award with respect to any cash dividend, stock dividend or other
distribution that does not result from a Capitalization Adjustment as provided
in the Plan; provided, however, that this sentence shall not apply with respect
to any shares of Common Stock that are delivered to you in connection with your
RSU Award after such shares have been delivered to you.

 

4.                  Withholding Obligations.

 

(a)               As further provided in Section 8 of the Plan, you hereby
authorize withholding from payroll and any other amounts payable to you, and
otherwise agree to make adequate provision for, any sums required to satisfy the
federal, state, local and foreign tax withholding obligations, if any, which
arise in connection with your RSU Award (the “Withholding Obligation”) in
accordance with the withholding procedures established by the Company. Unless
the Withholding Obligation is satisfied, the Company shall have no obligation to
deliver to you any Common Stock in respect of the RSU Award. In the event the
Withholding Obligation of the Company arises prior to the delivery to you of
Common Stock or it is determined after the delivery of Common Stock to you that
the amount of the Withholding Obligation was greater than the amount withheld by
the Company, you agree to indemnify and hold the Company harmless from any
failure by the Company to withhold the proper amount.

 

(b)               Because the vesting of Restricted Stock Units creates tax
obligations to you and the Company has no authority to withhold otherwise
deliverable shares from, or to make tax payments on behalf of, members of the
Company’s Board of Directors who are not employees of the Company, the Company
is hereby offering you the opportunity at the time of executing this Agreement
to elect to sell to the Company, on each vesting date, a whole number of shares
of Common Stock underlying your Restricted Stock Units equal as nearly as
possible to such percentage of the shares covered by the RSU Award (as is
reflected in the Grant Notice) that vest on such vesting date, at a price per
share equal to the Fair Market Value of a share of the Common Stock on the
vesting date. If you elect to participate in this stock sale arrangement, the
Company will remit promptly to you the aggregate purchase price for the shares
of Common Stock so purchased at the address on file with the Company and will
distribute the balance of the shares underlying the Restricted Stock Units in
the manner provided in Section 6 of this Agreement.

 

 



 46 

 

[Non-Employee Director Grant]

 

5.                  Date of Issuance.

 

(a)               The issuance of shares in respect of the Restricted Stock
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner. Subject to the satisfaction
of the Withholding Obligation, if any, in the event one or more Restricted Stock
Units vests, the Company shall issue to you one (1) share of Common Stock for
each Restricted Stock Unit that vests on the applicable vesting date(s) (subject
to any adjustment under Section 3 above, and subject to any different provisions
in the Grant Notice). Each issuance date determined by this paragraph is
referred to as an “Original Issuance Date.”

 

(b)              If the Original Issuance Date falls on a date that is not a
business day, delivery shall instead occur on the next following business day.
In addition, if:

 

(i)                the Original Issuance Date does not occur (1) during an “open
window period” applicable to you, as determined by the Company in accordance
with the Company’s then-effective policy on trading in Company securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market (including but not limited to
under a previously established written trading plan that meets the requirements
of Rule 10b5-1 under the Exchange Act and was entered into in compliance with
the Company’s policies (a “10b5-1 Arrangement)), and

 

(ii)              either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the
Withholding Obligation by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to enter into a “same day sale” commitment with a
broker-dealer (including but not limited to a commitment under a 10b5-1
Arrangement) and (C) not to permit you to pay your Withholding Obligation in
cash,

 

(iii)            then the shares that would otherwise be issued to you on the
Original Issuance Date will not be delivered on such Original Issuance Date and
will instead be delivered on the first business day when you are not prohibited
from selling shares of the Company’s Common Stock in the open public market, but
in no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the applicable year
following the year in which the shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulations Section 1.409A-1(d).

 

(c)               To the extent the RSU Award is a Non-Exempt RSU Award, the
provisions of Section 11 of the Plan shall apply.

 

6.                  Transferability. Except as otherwise provided in the Plan,
your RSU Award is not transferable, except by will or by the applicable laws of
descent and distribution

 

7.                  Corporate Transaction. Your RSU Award is subject to the
terms of any agreement governing a Corporate Transaction involving the Company,
including, without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

 

8.                  No Liability for Taxes. As a condition to accepting the RSU
Award, you hereby (a) agree to not make any claim against the Company, or any of
its Officers, Directors, Employees or Affiliates related to tax liabilities
arising from the RSU Award or other Company compensation and (b) acknowledge
that you were advised to consult with your own personal tax, financial and other
legal advisors regarding the tax consequences of the RSU Award and have either
done so or knowingly and voluntarily declined to do so.

 

9.                  Severability. If any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

10.              Other Documents.  You hereby acknowledge receipt of or the
right to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus. In
addition, you acknowledge receipt of the Company’s Trading Policy.

 

11.              Questions. If you have questions regarding these or any other
terms and conditions applicable to your RSU Award, including a summary of the
applicable federal income tax consequences please see the Prospectus.

 

 



 47 

 



